Case 2:17-cv-11630-NGE-RSW ECF No. 49 filed 10/11/18        PageID.711    Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

 MICHAEL BOWMAN, individually
 and on behalf of all others similarly       Case No. 17-cv-11630-NGE
 situated,
                                             Hon. Nancy G. Edmunds
                          Plaintiff,
 v.                                          Mag. R. Steven Whalen

 ART VAN FURNITURE, INC., a
 Michigan corporation,

                          Defendant.


        ERRATA REGARDING MOTION FOR FINAL APPROVAL

      Plaintiff Bowman respectfully submits this errata to his Motion for Final

Approval of Class Action Settlement, which was filed on October 10, 2018, at

Docket No. 48, in order to correct a formatting error in the Table of Contents. A

corrected Table of Contents is attached hereto as Exhibit A, which fixes this

formatting error and makes no other changes.

Dated: October 11, 2018                MICHAEL BOWMAN, individually and
                                       on behalf of all others similarly situated,

                                       By: /s/ Steven L. Woodrow

                                       Steven L. Woodrow
                                       Patrick H. Peluso*
                                       Woodrow & Peluso, LLC
                                       3900 E Mexico Ave., Suite 300
                                       Denver, Colorado 80210
                                       Tel: 720.213.0675
                                       swoodrow@woodrowpeluso.com
Case 2:17-cv-11630-NGE-RSW ECF No. 49 filed 10/11/18   PageID.712   Page 2 of 3




                                   * Pro hac vice

                                   Bradley J. Friedman, Esq. P70877
                                   Law Offices of Bradley J. Friedman, Esq.
                                   30300 Northwestern Hwy, Suite 106
                                   Farmington Hills, MI 48334
                                   248-932-3500 (phone)
                                   bfriedmanesq@gmail.com


                                   Stefan L. Coleman, Esq.
                                   LAW OFFICES OF STEFAN COLEMAN, P.A.
                                   201 South Biscayne Boulevard, 28th Floor
                                   Miami, Florida 33131
                                   Tel: 877.333.9427
                                   law@stefancoleman.com
Case 2:17-cv-11630-NGE-RSW ECF No. 49 filed 10/11/18      PageID.713    Page 3 of 3




                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on October 11, 2018, I served the
above and foregoing papers by causing such paper to be filed with the Court using
the Court’s electronic filing system, which will send copies of such paper to all
counsel of record.


                                     /s/ Steven L. Woodrow




                                        3
